
	
		II
		111th CONGRESS
		2d Session
		S. 3646
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2010
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To provide for the furnishing of statues by the District
		  of Columbia for display in Statuary Hall in the United States
		  Capitol.
	
	
		1.Furnishing of statues for
			 statuary hall by district of Columbia
			(a)In
			 GeneralThe President is
			 authorized to invite the District of Columbia to provide and furnish statues,
			 in marble or bronze, not exceeding 2 in number, of deceased persons who have
			 been citizens thereof, and illustrious for their historic renown or for
			 distinguished civic or military services, such as the District of Columbia may
			 deem to be worthy of this national commemoration; and when so furnished, the
			 same shall be placed in Statuary Hall in the United States Capitol.
			(b)LimitationNo statue of any individual may be placed
			 in Statuary Hall pursuant to this Act until after the expiration of the 10-year
			 period which begins on the date of the individual's death.
			2.Replacement of
			 statues
			(a)Request by
			 District of Columbia
				(1)In
			 generalThe District of
			 Columbia may request the Joint Committee on the Library of Congress to approve
			 the replacement of a statue the District has provided for display in Statuary
			 Hall in the United States Capitol under section 1.
				(2)ConditionsA
			 request shall be considered under paragraph (1) only if—
					(A)the request has been approved by a
			 resolution adopted by the Council of the District of Columbia and the request
			 has been approved by the Mayor of the District of Columbia; and
					(B)the statue to be
			 replaced has been displayed in the United States Capitol for at least 10 years
			 as of the time the request is made, except that the Joint Committee may waive
			 this requirement for cause at the request of the District of Columbia.
					(b)Agreement upon
			 approvalIf the Joint
			 Committee on the Library of Congress approves a request under subsection (a),
			 the Architect of the Capitol shall enter into an agreement with the District of
			 Columbia to carry out the replacement in accordance with the request and any
			 conditions the Joint Committee may require for its approval. Such agreement
			 shall provide that—
				(1)the new statue shall be subject to the same
			 conditions and restrictions as apply to any statue provided by the District of
			 Columbia under section 1; and
				(2)the District of
			 Columbia shall pay any costs related to the replacement, including costs in
			 connection with the design, construction, transportation, and placement of the
			 new statue, the removal and transportation of the statue being replaced, and
			 any unveiling ceremony.
				(c)Limitation on
			 Number of statuesNothing in
			 this section shall be interpreted to permit the District of Columbia to have
			 more than 2 statues on display in the United States Capitol.
			(d)Ownership of
			 replaced statues
				(1)Transfer of
			 ownershipSubject to the
			 approval of the Joint Committee on the Library, ownership of any statue
			 replaced under this section shall be transferred to the District of
			 Columbia.
				(2)Prohibiting
			 subsequent display in capitolIf any statue is removed from the United
			 States Capitol as part of a transfer of ownership under paragraph (1), then it
			 may not be returned to the Capitol for display unless such display is
			 specifically authorized by Federal law.
				(e)Relocation of
			 statuesThe Architect of the
			 Capitol, upon the approval of the Joint Committee on the Library and with the
			 advice of the Commission of Fine Arts as requested, is authorized and directed
			 to provide for the reception, location, and relocation of any statues received
			 on or after the date of the enactment of this Act from the District of Columbia
			 under section 1.
			
